ORDER

PER CURIAM.
Lawrence Coleman appeals his conviction for first degree robbery, in violation of § 569.020 RSMo 1994, and armed criminal action, in violation of § 571.015 RSMo 1994. Coleman also appeals from an order denying his Rule 29.15 motion on the merits without an evidentiary hearing. The motion court’s judgment is based on findings of fact that are not clearly erroneous.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b) and Rule 84.16(b).